UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

pee ce nee ne nen nen _— seueneteein en --------X
Joseph Desimone, COMPLAINT
Plaintiff Demands a Trial by
Jury
Plaintiff,
-against- Docket #
County of Suffolk, The Suffolk County Police
Department, Detective John Vitale, Shield #1586,
Sergeant Keith Serper, Shield #641, John Doe#1;
And John Doe “2,
Defendants.
pene een ene eet ee 4

Plaintiff, JOSEPH DESIMONE, by his attorney, the LAW OFFICES OF JOHN B.
ZOLLO, P.C., as and for his Complaint, hereby alleges as follows, upon information and belief:
PARTIES, VENUE, AND JURISDICTION

1. At ali times hereinafter mentioned, Plaintiff Joseph Desimone, (‘Plaintiff’), an
adult male, was a resident of Suffolk County, within the State of New York.

2. At all relevant times hereinafter mentioned, Defendant County of Suffolk
(“Suffolk County”) was and is a municipal corporation duly organized and existing under and by
virtue of the laws of the State of New York and acts by and through its agencies, employees and
agents, including, but not limited to, the Suffolk County Police Department (“SCPD”), and their
employees,

3. At all times hereinafter mentioned, Defendant Detective John Vitale, (“Defendant

Vitale’) was a member of the SCPD, employed, retained, trained and supervised by Suffolk

County. Defendant Vitale is sued herein in his official and individual capacities.
4, At all times hereinafter mentioned, Defendant Sergeant Keith Serper (“Defendant
Serper”) was a member of the SCPD, employed, retained, trained and supervised by Suffolk
County. Defendant Serper is sued herein in his official and individual capacities,

5. At all times hereinafter mentioned, Defendant John Doe #1 (“John Doe #1”) was
a member of the SCPD, employed, retained, trained and supervised by Suffolk County. John
Doe #1 is sued herein in his official and individual capacities.

6. At all times hercinafter mentioned, Defendant John Doe #2 (“John Doe #2”) was a
member of the SCPD, employed, retained, trained and supervised by Suffolk County. John Doe
#2 is sued herein in his official and individual capacities.

7. This Court has jurisdiction of this action pursuant to 28 U.S.C. §§1331, 1343 and
1367, and 42 U.S.C. §1983,

8. Venue is properly laid, pursuant to 28 U.S.C. §1391, et seg. in the Eastern District
of New York, where Plaintiff and Defendant, County of Suffolk, reside, and where the actions
complained of herein occurred.

9. That Plaintiff timely served his Notices of Claim on the municipal Defendant and
complied with all conditions precedent to commencing an action under state law.

10. At least 30 days have elapsed since service of Plaintiff's Notices of Claim and
adjustment and payment thereof has been neglected or refused.
i. That the within action has been initiated within one year and ninety days of the

happening of the events of which Plaintiff complains.

RELEVANT FACTS

The sequence of events which led to the Plaintiff's arrest are as follows:
12, On January 6, 2019, the Plaintiff, who owns and operates a pizzeria, was held up in
his store by two unknown assailants. These persons took more than $1,200.00 from him. As a
consequence of that robbery the Plaintiff dialed 911 and filed a police report. The Plaintiff did
not file an insurance claim for the theft of the money.

13. Thereafter, on October 10, 2019, at approximately 9:30 a.m., the Plaintiff was
held up again by two unknown assailants. They took approximately $80.00 from the register. He
was knocked unconscious and a vendor who buys pizza for his catering truck, Mr. John Palermo,
found the Plaintiff unconscious and on the floor. Mr. Palermo tended to the Plaintiff and he
asked the deli owners, next door, to call 911. The responding police officers, because of the
Defendant’s medical history and loss of consciousness, had him taken by ambulance to Stony
Brook Hospital, Stony Brook, New York. The Plaintiff did not call the police on this occasion
and he did not file any police report.

14. Asa consequence of these two unresolved robberies, on or about October 29, 2019,
the Plaintiff, Joseph DeSimone was asked to appear at the Suffolk County Police Department’s
Fourth Precinct in Smithtown allegedly, to look at photos of possible suspects who broke into his
pizza business on October 10, 2019 and robbed him and his business.

15. Using deception and misinformation, the Detectives hired Plaintiff to the Precinct
in order to interrogate him with respect to a police report that was filed on his behalf on October
16, 2019,

16. When the Plaintiff arrived at the Precinct to view photos, the police officers

immediately began interrogating him about the robberies that had occurred at his pizzeria.
17. Once the interrogation began, and the Plaintiff felt uncomfortable with what was
occurring, the Plaintiff informed the interrogating officers that he wanted to call and speak with
his attorney. His request was refused and ignored.

18. Defendants responded to the request by telling the Plaintiff, “if this is the way you
want it to go,” and placed handcuffs on him and told him that he was under arrest for filing a
false police report.

19. From the time of his arrest, when the handcuffs were placed on him, until he was
processed, fingerprinted, posted bail and issued a desk appearance ticket, the Plaintiff was
restrained and in police custody.

20. In spite of repeated requests by the Plaintiff to call his attorney, the Defendants
continued to interrogate and intimidate the Plaintiff concerning the robberies at his place of
business and telling him that he had filed a false report and that they just wanted to close out this
file.

21. From the time the Plaintiff arrived at the precinct, the Defendants had all intentions
of charging him with the crime of filing a false instrument.

22. At no time, while the Plaintiff was in police custody, did the Defendants ever read
Plaintiff his Miranda rights. Once they informed Plaintiff that he was under arrest, the
Defendants put handcuffs on the Plaintiff and began to process him based upon the criminal
charge they filed against him.

23. The Defendants went through the Plaintiff's pockets and took One Hundred Dollars

($100.00) from the money that Plaintiff had in his pockets and posted the bail for Plaintiff.
24, Plaintiff had, to the best of his recollection approximately Four Hundred Dollars
($400.00) in his pockets at the time of his arrest. The remaining money that was removed from
his pockets by the arresting Defendants was never recovered or returned.

25. At that time of plaintiffs arrest, Defendants charged him with two counts of
violation of Penal Law §240.50 subd. 3(a), Falsely Reporting an Incident in the Third Degree.

26. Defendants went through Plaintiff's personal belongings, took $100.00 of his money
to post for bail and gave him a desk appearance ticket to appear in First District Court, Central
Islip, New York, on January 10, 2020.

27. The Plaintiff called 911 and filed a police report as result of the first robbery that
occurred on January 6, 2019. Plaintiff did not submit any claim to his insurance company for the
money that was stolen.

28. The Plaintiff did not place a call to 911 as a result of the second robbery that
occurred on October 10, 2019. The call to 911, and the request for police to come to the Pizzeria,
was placed by the deli owners at the request of John Palermo, the catering truck operator.

29. As a consequence of the actions of these Defendants, the Plaintiff was required to
appear in Court on at least three (3) separate occasions thereafter.

30. On October 7, 2020, the prosecution against the Plaintiff was adjourned in
Contemplation of Dismissal for thirty (30) days.

31. On November 6, 2020, the prosecution was dismissed, making the Plaintiff the
prevailing party.

32. At all times hereinafter mentioned, the Defendants were acting within the scope of

their employment with the Suffolk County Police Department and the County of Suffolk, and
their acts were done in furtherance of Suffolk County’s interests and without legal justification or
excuse.

33. The Defendants’ actions in arresting the Plaintiff were objectively unreasonable,
illegal, and not based upon any probable cause.

34. Atno time did there exist sufficient cause to seize or arrest the Plaintiff, nor could the
Defendants have reasonably believed that such cause existed.

35. At no time did any one of the Defendants, take any steps to intervene in, prevent, or
otherwise limit the heretofore misconduct engaged in against the Plaintiff.

36. That at all times relevant herein, the Defendants were on duty and the Defendants
were all acting within the scope of their employment, and the Defendants’ unlawful acts were
committed in furtherance of the County of Suffolk’s interests, and without legal justification or
excuse.

FIRST CAUSE OF ACTION
37. Plaintiff repeats the allegations contained in paragraphs “1” through “36” above as

though stated fully herein.

38. Defendants willfully and intentionally seized, searched, detained and arrested Plaintiff

without probable cause, and without reasonable basis to believe such cause existed.

39. By doing so, the individual Defendants, individually and collectively, subjected the
Plaintiff to false arrest and imprisonment, unlawful searches of person and property, denial of
due process, and malicious prosecution, and thereby violated, conspired to violate, and aided and
abetted in the violation of Plaintiff's rights under the Fourth and Fourteenth Amendments of the

United States Constitution.
40. By reason thereof, the individual Defendants have violated 42 U.S.C. $1983 and
caused Plaintiff to suffer emotional and physical injuries, financial harm, mental anguish, and the

deprivation of liberty, and the loss of his constitutional rights.

SECOND CAUSE OF ACTION

4}. Plaintiff repeats the allegations contained in paragraphs "I" through "40" above as
though stated fully herein.

42. At no time did the Defendants have any legal basis for arresting or imprisoning
Plaintiff, nor by the Defendants having commenced and perpetuated the unlawful criminal
process, including, but not limited to a period of confinement of the Plaintiff, was there any
reasonable basis to believe that said conduct set forth herein was lawful, reasonable, or otherwise
appropriate,

43. The Defendants are therefore liable to Plaintiff for false arrest and false imprisonment.

44, By reason thereof, Defendants have caused Plaintiff to suffer emotional injuries,
mental anguish, financial harm, the loss of his constitutional rights, and the deprivation of his
liberty due to unlawful detention and incarceration.

THIRD CAUSE OF ACTION

45. Piaintiff repeats the allegations contained in paragraphs “1” through “44” above as
though stated fully herein.

46. The Defendants, individually, jointly and severally, and through their agents, servants,
employees, and/or associates were responsible for the proper, adequate and necessary
permissible police and law enforcement conduct with respect to any interaction with Plaintiff.

47, The police and law enforcement conduct engaged in and rendered to Plaintiff by the

individual Defendants, individually, jointly and through their agents, servants, employees, and/or
associates was careless and negligent and not in accordance with good and accepted police and
law enforcement practices and in violation of SCPD policies and procedures and was not
otherwise reasonable conduct under the circumstances then and there existing.

48. Asa result of the carelessness and negligence and violation of SCPD procedures and
policies, by the respective defendants, their agents, servants, employees and/or associates,
Plaintiff was caused to sustain severe and irreparable personal injury and damage.

49. _ By reason thereof, the Defendants have caused Plaintiff to suffer emotional and
physical injury, financial harm, mental anguish, and to be unlawfully detained and incarcerated.

FOURTH CAUSE OF ACTION

30.. Plaintiff repeats the allegations contained in paragraphs "1" through "49" above as
though stated fully herein.

51. Defendants willfully and intentionally seized, arrested, and imprisoned Plaintiff
without cause, and without a reasonable basis to believe such cause existed, and in so doing,
violated, conspired to violate, and aided and abetted in the violation of Plaintiff's rights under
Article 1, §$11, 12 of the Constitution of the State of New York.

52. Defendants’ violation of Plaintiffs state constitutional rights was knowingly
undertaken with the intent to deny the Plaintiff his right to full and equal benefit of the laws of
the State of New York.

53. By reason thereof, Defendants have caused Plaintiff to suffer emotional and physical
injuries, mental anguish, financial harm and the loss of his constitutional rights.

FIFTH CAUSE OF ACTION
54. Plaintiff repeat the allegations contained in paragraphs “1” through “53” above as

though stated fully herein.
55. As a consequence of this incident, at least one of the Defendants has caused persons
involved in law enforcement and various members of the community to stop frequenting
Plaintiff's pizzeria and have held the Plaintiff in a bad light in the community

56. Such actions by the Defendants were committed intentionally, wantonly, maliciously,
and without any justification whatsoever.

57. The Defendants are therefore liable to Plaintiffs for interfering with his business and
subsequent loss of revenue and income.

58, By reason thereof, Defendants have caused Plaintiff to suffer economic harm and loss
of income in his business.

DEMAND FOR A JURY TRIAL

Pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a jury trial of all issues

capable of being determined by a jury.

WHEREFORE, the Plaintiff demands judgment against all the Defendants jointly

and severally as follows:

1. on the causes of action one through five, actual and punitive damages in
an amount to be determined at trial;

2, statutory attorney’s fees pursuant to, inter alia, 42 U.S.C. §1988 and New
York common law, disbursements, and costs of the action; and

3. such other relief as the Court deems just and proper.

Dated: Smithtown, New York
January 25, 2021
Respectfully submitted,

Law Offices of

John B. Zollo, P.C.
Attorneys for Plaintiff

12 Manor Road

Smithtown, New York 11787
(63HO 979-9022

Gra Leg

 

B Nett ~~ ‘_ k 5
Cap Zollo (135553)
